 Case 2:16-cv-05376-DSF-PLA Document 100 Filed 03/18/20 Page 1 of 3 Page ID #:1280



1    DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
2    MARY BUTLER, Chief, International Unit
     WOO S. LEE, Deputy Chief, International Unit
3    JOSHUA SOHN, Trial Attorney
     JONATHAN BAUM, Trial Attorney
4    BARBARA LEVY, Trial Attorney
     Criminal Division
5    United States Department of Justice
        1400 New York Avenue, N.W., 10th Floor
6       Washington, D.C. 20530
        Telephone: (202) 514-1263
7       Email: Woo.Lee@usdoj.gov

8    NICOLA T. HANNA
     United States Attorney
9    STEVEN R. WELK
     Assistant United States Attorney
10   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (CBN: 274184)
     MICHAEL R. SEW HOY (CBN: 243391)
11   Assistant United States Attorneys
     Asset Forfeiture Section
12      312 North Spring Street, 14th Floor
        Los Angeles, California 90012
13      Telephone: (213) 894-3391/3314
        Facsimile: (213) 894-0142
14      Email: John.Kucera@usdoj.gov
               Michael.R.Sew.Hoy@usdoj.gov
15
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA
17
                          UNITED STATES DISTRICT COURT
18
19                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

20   UNITED STATES OF AMERICA,              No. CV 16-5376-DSF (PLAx)

21             Plaintiff,                   DECLARATION OF EMILY BEARE IN
                                            SUPPORT OF JOINT EX PARTE
22                   v.                     APPLICATION TO AMEND ORDER FOR
                                            INTERLOCUTORY SALE AND
23   REAL PROPERTY LOCATED IN NEW           SUBSTITUTE RES
     YORK, NEW YORK,
24                                          [FILED UNDER SEAL PURSUANT TO
               Defendant.                   ORDER OF THE COURT DATED
25                                          MARCH 17, 2020]
26
27
     //
28

                                        1
 Case 2:16-cv-05376-DSF-PLA Document 100 Filed 03/18/20 Page 2 of 3 Page ID #:1281



1                         DECLARATION OF EMILY BEARE
2         I, EMILY BEARE, declare as follows:
3         1.     I am a licensed associate real estate broker in the
4    State of New York, and a Real Estate Board of New York (“REBNY”)
5    – Board Certified New York Residential Specialist.         Except for
6    those matters stated on information and belief, I make this
7    declaration based upon personal knowledge and, if called upon to
8    do so, I could and would so testify.
9         2.     This declaration is executed by me in support of the
10   joint ex parte application by the United States (“Government”)
11   and Board of Managers(together with the Government, the
12   “Movants”) to amend the order (“Interlocutory Sale Order”)
13   issued by the Court on July 3, 2019 for an interlocutory sale of
14   the real property located at 212 West 18th Street, Unit PH1, New
15   York, NY 10011 (Block 767, Lot 1556 located in Manhattan
16   Borough) (“Defendant Real Property”), pursuant to 18 U.S.C. §§
17   981(g)(6) and 983(j).
18        3.     I am the licensed real estate broker retained by the
19   parties in this action to list and market the Defendant Real
20   Property.    I have experience selling properties, including in
21   Manhattan Borough, where the Defendant Real Property is located.
22        4.     There is currently an offer of $23 million for the
23   purchase of the Defendant Real Property.       Upon information and
24   belief, this offer will be rescinded if it is not accepted
25   within approximately one week.
26        5.     Based on my experience selling properties in Manhattan
27   Borough, an analysis of the sales prices for other comparable
28   real properties in Manhattan, my understanding of current

                                        2
 Case 2:16-cv-05376-DSF-PLA Document 100 Filed 03/18/20 Page 3 of 3 Page ID #:1282



1    housing market conditions in Manhattan, and the conversations I
2    have had with brokers and prospective buyers for the Defendant
3    Real Property to date, the current offer of $23 million is the
4    highest available reasonable offer for the property.
5         I declare under penalty of perjury under the laws of the
6    United States of America that to the best of my knowledge the
7    foregoing is true and correct.
8
9         Executed March 16, 2020, in New York, New York
10
                                     /s/ Emily Beare
11                                   EMILY BEARE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        3
